UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Gregory Sheindlin,                                                             5/27/2021

                                   Plaintiff,
                                                            1:21-cv-01124 (LJL) (SDA)
                    -against-
                                                            ORDER
James Brady,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

        The Court has before it (1) a letter from Defendant James Brady (“Defendant” or

“Brady”), dated May 26, 2021 (Def.’s 5/26/21 Ltr., ECF No. 81); (2) a letter from Plaintiff

Gregory Sheindlin (“Plaintiff” or “Sheindlin”), dated May 27, 2021 (Plf.’s 5/27/21 Ltr., ECF No.

82); and (3) a letter motion to quash filed by third-party subpoena recipient Frank McCourt

(“McCourt”), dated May 27, 2021. (5/27/21 Mot. to Quash, ECF No. 85.) The Court addresses

these three letters in reverse chronological order below.

        With regard to McCourt’s May 27 letter motion to quash: No later than Tuesday, June 1,

2021, Defendant shall file any opposition thereto. No later than Wednesday, June 2, 2021,

McCourt shall file any reply.

        With regard to Planitiff’s May 27 letter: The Court construes this letter as a letter

motion to quash the subpoenas issued to Robert Fass and Phillippe Ifrah. No later than

Tuesday, June 1, 2021, Defendant shall file any opposition thereto. No later than Wednesday,

June 2, 2021, Plaintiff shall file any reply.
       With regard to Defendant’s May 26 letter: (1) To the extent this letter concerns the

subpoenas issued to Robert Fass and Phillippe Ifrah (see Def.’s 5/26/21 Ltr. at 1), the Court

directs Defendant to the paragraph above for a briefing schedule on Plaintiff’s motion to quash

those subpoenas. (2) To the extent this letter may be construed as a motion for reconsideration

of the Court’s grant of a motion to quash the subpoena issued to New York Chief Judge Janet

DiFiore (see Def.’s 5/26/21 Ltr. at 2; Order, ECF No. 76, at 5-6), that motion is DENIED. “A

motion for reconsideration should be granted only when the [movant] identifies an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error

or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr.,

729 F.3d 99, 104 (2d Cir. 2013) (internal quotation marks and citation omitted).

Defendant’s letter does none of these. (3) With regard to those portions of Defendant’s May

26 letter that do not concern Robert Fass, Phillippe Ifrah or Chief Judge DiFiore, Defendant

is reminded that the Court does not field unsolicited questions from litigants. (See 5/25/21

Memo Endorsement, ECF No. 78.)

       In preparing any opposition to the motions to quash the subpoenas to Mr. Fass, Mr.

Ifrah and Mr. McCourt, the pro se Defendant is advised to be as precise as possible in

articulating how any testimony from these potential witnesses could be both (1) relevant to any

claim or defense at issue in the particular litigation presently before this Court, and (2)

proportional to the needs of that litigation. See Fed. R. Civ. P. 26(b)(1). The pro se Defendant is

also again strongly encouraged to consult with legal counsel, such as the New York Legal

Assistance Group (“NYLAG”). (See 5/25/21 Memo Endorsement.) An unrepresented party can

make an appointment with NYLAG by following the directions at https://nylag.org/gethelp/



                                                2
(after clicking on “Legal Services for Litigants Representing Themselves in Federal Court”) or by

calling 212-659-6190.

         The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Defendant.

SO ORDERED.

Dated:          New York, New York
                May 27, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                3
